           Case 9:19-cv-00196-DLC Document 11 Filed 04/15/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 MONTANA ASSOCIATION OF                            CV 19–196–M–DLC
 COUNTIES PROPERTY AND
 CASUALTY TRUST,
                                                   ORDER NUNC PRO TUNC
                       Plaintiff,

 vs.

 CERTAIN UNDERWRITERS AT
 LLOYDS,

                       Defendant.

       The order docketed at Doc. 10 is WITHDRAWN and REPLACED as

follows:

       Before the Court is the Unopposed Motion for Extension of Time filed by

Plaintiff Montana Association of Counties Property and Casualty Trust. Plaintiff

seeks two additional weeks to respond to the Defendant’s motion to compel

arbitration.

       IT IS ORDERED that the motion (Doc. 9) is granted. The Plaintiff shall file

its response brief on or before May 5, 2020.

       DATED this 15th day of April, 2020.
